Citation Nr: 0425169	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  01-05 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
upper extremity disorder.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
eye disorder.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
emotional problem.  

5.  Entitlement to a disability rating in excess of 60 
percent for exercise induced asthma.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from June 1988 
to September 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

In May 2004, a hearing was held, at the RO, before the 
undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  At the hearing, it was noted that the veteran 
is claiming a total rating based on individual 
unemployability (TDIU) and that the TDIU claim is 
inextricably intertwined with the issues decided and remanded 
herein.  

The issues of entitlement to service connection for a 
gastrointestinal disorder, entitlement to service connection 
for an upper extremity disorder, entitlement to service 
connection for an emotional problem and entitlement to a 
disability rating in excess of 60 percent for exercise 
induced asthma are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In November 1997, the RO denied the veteran's claim for 
service connection for a stomach condition, numbness of the 
arms, an eye condition and an emotional problem.  He did not 
perfect a timely substantive appeal.  

2.  Evidence of record at the time of the November 1997 
rating decision included: service medical records, records 
from the Northeast Alabama Regional Medical center, and VA 
examination and clinical records.  

3.  The records at the time of the November 1997 rating 
decision did not include competent medical diagnoses of a 
stomach condition, numbness of the arms, an eye condition or 
an emotional problem.  

4.  The evidence received since the November 1997 rating 
decision includes competent medical diagnoses of a stomach 
condition, numbness of the arms, and an emotional problem.  
This evidence is so significant that it must be considered in 
order to fairly decide the merits of the claims.  

5.  The evidence received since the November 1997 rating 
decision does not include a competent medical diagnoses of an 
eye disorder.  

6.  The evidence received since the November 1997, pertaining 
to the eye condition, is cumulative.  


CONCLUSIONS OF LAW

1.  The November 1997 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2003).  

2.  As to the claims for service connection for a stomach 
condition, numbness of the arms, and an emotional problem, 
evidence received since the RO's 1997 decision is new and 
material and these claims are reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).  

3.  As to the claim for service connection for an eye 
condition, evidence received since the RO's 1997 decision is 
not new and material and this claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303(c), 
4.9 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2003).  

Finality  In November 1997, the RO denied service connection 
for a stomach condition, numbness of the arms, and eye 
condition, and an emotional problem.  The RO explained that 
there was no record of a stomach condition, numbness of the 
arms, an eye condition and emotional problem showing a 
chronic disability subject to service connection.  The 
veteran was told that it was necessary to provide evidence 
which demonstrates the existence of the claimed condition and 
its possible relationship to service.  The notice of 
disagreement was received in January 1998.  The statement of 
the case was issued later that month.  There is no record of 
a timely substantive appeal.  Decisions of the RO which are 
not appealed in a timely manner are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2003).  

Reopening  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the claim will be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108 (West 2002).  

The claim to reopen was received in April 1999.  For claims 
to reopen such as this, filed before August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decision makers that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  
New and material evidence need not change the final outcome 
of the case, but there is a standard set forth in the 
regulation which must be met.  See Hodge v. West, 155 F.3d 
1356, 1360-62 (Fed. Cir. 1998).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that this is a jurisdictional 
matter.  That is, no matter how the RO developed the claim, 
VA has no jurisdiction to consider the claim unless the 
appellant submits new and material evidence.  Therefore, 
whether the RO considered the issue or not, the first 
determination which the Board must make, is whether the 
veteran has submitted new and material evidence to reopen the 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veterans Claims Assistance Act of 2000 (VCAA) does not 
require the reopening of a claim that has been disallowed, 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. 
§ 5103A(f) (West 2002).  

Review of the December 2003 and May 2004 VCAA notice letters 
discloses that they complied with all the requirements as 
described by the United States Court of Appeals for Veterans 
Claims (Court).  Particularly, the wording of the VCAA 
notices adequately informed the claimant that he should 
provide any evidence in his possession pertaining to the 
claim; that he should give VA everything he had pertaining to 
the claim.  See Pelegrini v. Principi, 17 Vet App 412 (2004).  

Moreover, the August 2000 rating decision, the September 2000 
notice letter, the statements of the case, and the December 
2003 and May 2004 VCAA notice letters, as well as the 
discussion during the May 2004 hearing, notified the veteran 
and his representative of the status of the evidence as it 
was developed and of the need for substantiating evidence 
from him.  Any deficits in the original notice were cured 
long before the case came to the Board and are no more than 
non-prejudicial error.  

New & Material Evidence  At the time of the November 1997 
denial, there was no firm diagnosis of a gastrointestinal 
disorder, an upper extremity disorder, an eye disorder, or an 
emotional problem.  At that time, a well-grounded claim 
required a current diagnosis.  VCAA did away with the concept 
of a well-grounded claim, although the law providing service 
connection still requires competent evidence of a disability.  
In this case, we find a diagnosis of dysthymia on a September 
1999 VA mental examination.  Also, in May 2000, sigmoidoscopy 
at a VA facility had normal results, leading a doctor to 
consider whether there was a functional etiology to the 
veteran's diarrhea, like an irritable bowel syndrome.  Such a 
diagnosis could apply to both emotional problems and 
gastrointestinal complaints.  In relation to the stomach 
complaints, an upper gastrointestinal study disclosed mild 
gastrointestinal reflux.  Further, electrodiagnostic studies 
disclosed bilateral carpal tunnel syndrome.  Thus we now have 
diagnoses for the gastrointestinal disorder, an upper 
extremity disorder, and an emotional problem.  While these 
diagnoses are not sufficient in themselves to grant service 
connection, they are so significant that they must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2001).  Thus, the Board finds that new and 
material evidence has been presented to reopen the claims for 
service connection for a gastrointestinal disorder, an upper 
extremity disorder, and an emotional problem.  

We observe that there is still no diagnosis for an eye 
disorder.  On the September 1999 VA eye examination, the 
veteran reported light sensitivity seemed to worsen while 
serving in Southwest Asia.  Near and far visual acuity was 
20/20 for both eyes.  There was no diplopia or visual field 
defect.  External, slit lamp and funduscopic examinations 
were normal, bilaterally, before and after dilatation.  The 
diagnosis was a normal eye examination.  

The veteran's eyes were again examined by VA in January 2002.  
The veteran reported that he used over-the-counter reading 
glasses.  Refraction showed his corrected visual acuity to be 
20/20.  His lids, lashes, conjunctiva, cornea and anterior 
chambers, lens and media were clear, bilaterally.  Both discs 
were .6/.6 with deep cupping.  In both eyes, the vessels were 
2/3, the posterior maculas were flat and clear and there were 
no holes or breaks.  The assessment was clinical emmetropia 
with photophobia, in both eyes.  Emmetropia is a "state of 
proper correlation between the refractive system of the eye 
and the axial length of the eyeball, rays of light entering 
the eye parallel to the optic axis being brought to a focus 
exactly on the retina."  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 509 (25th ed. 1974).  There was also an assessment 
of physiologic cupping in both eyes, without visual field 
defect.  Reading glasses were prescribed.  This report shows 
no more than a refractive error.  Refractive error is not a 
disability within the meaning of the laws providing 
compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9 (2003).  

When the RO previously denied the claim, in 1997, it had the 
veteran's descriptions of an eye "injury" by sun exposure 
and of subsequent claimed eye symptoms.  The "injury" 
evidence provided by the veteran since 1997 is cumulative of 
the complaints he voiced at that time and is not new and 
material evidence.  The Federal Circuit has held that 
according to the plain language of the regulation, evidence 
that is merely cumulative of other evidence in the record 
cannot be new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (Fed. Cir. 2001).  

Turning to the other elements required for service 
connection, the Board notes that when the claim for an eye 
condition was denied in November 1997, there was no diagnosis 
of an eye disorder, nor was there any competent evidence 
linking a current eye disability to disease or injury in 
service.  These elements are still missing.  

As to the eye disorder, the Board's search of the record does 
not disclose any evidence not previously submitted to agency 
decision makers that bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the eye claim.  38 C.F.R. § 3.156 
(2001).  Since there is no new and material evidence, the 
claim for service connection for an eye disorder cannot be 
reopened.  The 1997 denial remains final.   


ORDER

As new and material evidence has been received, the petition 
to reopen a claim of entitlement to service connection for a 
gastrointestinal disorder is granted.  

As new and material evidence has been received, the petition 
to reopen a claim of entitlement to service connection for an 
upper extremity disorder is granted.  

As new and material evidence has been received, the petition 
to reopen a claim of entitlement to service connection for an 
emotional problem is granted.  

As new and material evidence has not been received, the 
petition to reopen a claim of entitlement to service 
connection for an eye disorder is denied.  


REMAND

Under the circumstances presented by the reopened claims, 
VCAA requires medical examinations and opinions.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

In January 2002, a VA physician expressed the opinion that 
the veteran's shortness of breath was most likely due to 
restrictive lung disease.  Restrictive lung disease may be 
rated as 100 percent disabling if there is right ventricular 
hypertrophy.  38 C.F.R. § 4.97, Codes 6840 to 6845 (2003).  A 
May 2000 VA echocardiogram showed that the right ventricle 
was mildly enlarged.  It is desirable to obtain a medical 
opinion as to whether this finding was associated with the 
service-connected disability and whether it reflected right 
ventricular hypertrophy.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.  

2.  The RO should schedule the veteran 
for a VA gastrointestinal examination.  
The claims folder should be made 
available to the examiner for review.  
All indicated tests or studies should be 
done.  The examiner should explain 
opinions on the following:
?	What is the veteran's current 
gastrointestinal diagnosis?  
?	Is it as likely as not that a 
current gastrointestinal disability 
is the result of disease or injury 
in service?  
?	Is it as likely as not that a 
current gastrointestinal disability 
is the result of a service-connected 
disorder?  

3.  The RO should schedule the veteran 
for a VA neurological examination.  The 
claims folder should be made available to 
the examiner for review.  All indicated 
tests or studies should be done.  The 
examiner should explain opinions on the 
following:
?	What is the veteran's current upper 
extremity diagnosis?  
?	Is it as likely as not that a 
current upper extremity disability 
is the result of disease or injury 
in service?  
?	Is it as likely as not that a 
current upper extremity disability 
is the result of a service-connected 
disorder?  

4.  The RO should schedule the veteran 
for a VA mental examination.  The claims 
folder should be made available to the 
examiner for review.  All indicated tests 
or studies should be done.  The examiner 
should explain opinions on the following:
?	What is the veteran's current mental 
diagnosis?  
?	Is it as likely as not that a 
current mental disability is the 
result of disease or injury in 
service?  
?	Is it as likely as not that a 
current mental disability is the 
result of a service-connected 
disorder?  

5.  The RO should schedule the veteran 
for a VA respiratory examination.  The 
claims folder should be made available to 
the examiner for review.  All indicated 
tests or studies should be done.  The 
examiner should explain opinions on the 
following:
?	Is the service-connected asthma 
better diagnosed as restrictive lung 
disease?  
?	Does the veteran have restrictive 
lung disease due to or as a result 
of the service-connected asthma?  
?	Does the service-connected 
respiratory disability result in 
FEV-1 less than 40-percent 
predicted, or; FEV-1/FVC less than 
40 percent, or; more than one attack 
per week with episodes of 
respiratory failure, or; requires 
daily use of systemic (oral or 
parenteral) high dose 
corticosteroids or immuno-
suppressive medications?  
?	Does the service-connected 
respiratory disability result in 
FEV-1 less than 40 percent of 
predicted value, or; the ratio of 
Forced Expiratory Volume in one 
second to Forced Vital Capacity 
(FEV-1/FVC) less than 40 percent, 
or; Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)) less than 
40-percent predicted, or; maximum 
exercise capacity less than 15 
ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), 
or; cor pulmonale (right heart 
failure), or; right ventricular 
hypertrophy, or; pulmonary 
hypertension (shown by 
echocardiogram or cardiac 
catheterization), or; episode(s) of 
acute respiratory failure, or; 
requires outpatient oxygen therapy?  

6.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the statement of the 
case (SOC).  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals











 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



